DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The objection to Claim 30, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. 	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one
skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention. A method of making a coating having the claimed transmission is not
disclosed in the instant specification.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1, 7, 9, 21, 23, 25 and 27 — 30 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Stockton et al (U.S. Patent Application Publication No. 2010/0143652 A1).
With regard to Claims 1 and 7, Stockton et al disclose a composite (paragraph 0025)
having a plant protein polymeric matrix selected from a group that includes zein
(paragraph 0098) and a filler that is clay and a coupling agent that is a silane coupling agent for
better filler bonding (paragraph 0149); modification of the clay, in order to provide better
bonding, is therefore disclosed; coupling is therefore also disclosed; the composite consists of the
polymeric matrix, filler and coupling agent; the amount of clay is, for example, 0 to 200 parts per 100 parts of polymeric matrix (paragraph 0150), therefore 0 to 67% by weight. The claimed amount of clay is not disclosed. However, because the disclosed amount of clay is an example, it would have been obvious for one of ordinary skill in the art to alternatively provide for 70% clay by weight. Alternatively, the amount would be sufficiently close to the claimed amount that one of ordinary skill in the art would have expected the same properties. There is a prima facie case of obviousness because the amount would be sufficiently close to the claimed amount that one of ordinary skill in the art would have expected the same properties. MPEP 2144.05.
	With regard to Claim 9, chitosan is disclosed (paragraph 0098), therefore an
antimicrobial agent. However, because an antimicrobial agent is optional, it is not required by Claim 9.
With regard to Claims 21 and 23, a liquid medium is disclosed that is an aqueous solution
(water; paragraph 0112).
With regard to Claim 25, the amount of filler is 0 to 200 parts per 100 parts of dispersion
solids (paragraph 0150) and the amount of solids is 30 to 50 wt% (paragraph 0113). Although
the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps
the claimed range. It would have been obvious for one of ordinary skill in the art to provide for
any amount within the disclosed range, including those amounts that overlap the claimed range.
MPEP 2144.05.
With regard to Claims 27 — 29, although the disclosed range of amount is not identical
to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious
for one of ordinary skill in the art to provide for any amount within the disclosed range,
including those amounts that overlap the claimed range. MPEP 2144.05. The claimed amount of clay is not disclosed. However, as stated above because the disclosed amount of clay is an example, it would have been obvious for one of ordinary skill in the art to alternatively provide for 70% clay by weight. Alternatively, the amount would be sufficiently close to the claimed amount that one of ordinary skill in the art would have expected the same properties. There is a prima facie case of obviousness because the amount would be sufficiently close to the claimed amount that one of ordinary skill in the art would have expected the same properties. MPEP 2144.05.
With regard to Claim 30, the claimed reduction in transmission is therefore obtained.


6. 	Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stockton
et al (U.S. Patent Application Publication No. 2010/0143652 A1) in view of Mealey et al
(Rubber World).
Stockton et al disclose a composite comprising a silane as discussed above. With regard
to Claims 4 and 6, Stockton et al fail to disclose trimethoxysilane. However, Mealey et al
teach that it is well — known in the art to provide for trialkoxysilanes (have been the workhorses
of the industry from the beginning to now; page 32, column 2, lines 8 — 9) for providing better
bonding at the polymer / filler interface (page 32, column 1, lines 6 — 8). It would have been
obvious for one of ordinary skill in the art to provide for trimethoxysilane, in order to provide a
silane coupling agent that is well — known in the art.

7. 	Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stockton et al
(U.S. Patent Application Publication No. 2010/0143652 A1) as evidenced by Altonen et al (U.S.
Patent Application Publication No. 2015/0115491 A1).
Stockton et al disclose a composite as discussed above. Stockton et al fail to disclose the
claimed amount of zein. However, the amount of solids, therefore the amount of zein, is about
30% to about 50% by weight, without filler (paragraph 0113). The lower limit of the amount of
zein, with filler, is therefore about 10% by weight. It would have been obvious for one of
ordinary skill in the art to provide for the claimed amount of zein, as the lower limit of the
amount of zein, with filler, is about 10% by weight. Stockton et al do not disclose that zein is
thermoplastic, but Altonen et al disclose that zein is thermoplastic (paragraph 0079).

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated March 2, 2022, that Example 1 of the instant specification discloses a coating that reduces oxygen transmission by 90%. 
However, the scope of Claim 30, which is ‘at least 70%,’ is therefore broader than the scope of the claimed invention.
Applicant also argues, on page 9, that Table 1 of the instant specification shows that the claimed invention provides improved barrier properties when the clay is GMMT.
However, the claimed invention is not limited to GMMT. 

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782